CONSOLIDATED-TOMOKA LAND CO. PRESS RELEASE For Immediate Release Date: October 21, 2009 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED TOMOKA REPORTS THIRD QUARTER EARNINGS DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (NYSE Amex-CTO) today reported net income of $209,662 or $.04 earnings per basic share and earnings before depreciation, amortization and deferred taxes (EBDDT) of $952,783 or $.17 per share for the quarter ended September 30, 2009.The comparable numbers for the third quarter of 2008 were net income of $105,246 or $.02 earnings per basic share and EBDDT of $1,103,586 or $.19 per share.For the nine months ended September 30, 2009, net income totaled $719,677 or $.13 earnings per basic share, compared with net income of $2,432,562 or $.42 earnings per basic share in 2008.EBDDT totaled $2,944,818 or $.51 per share in 2009's first nine months, compared with $5,536,262 or $.97 per share in 2008 for the same period. EBDDT is being provided to reflect the impact of the Company’s business strategy of investing in income properties utilizing tax deferred exchanges.This strategy generates significant amounts of depreciation and deferred taxes.The Company believes EBDDT is useful, along with net income, to understanding the Company’s operating results. William H. McMunn, president and chief executive officer stated, “The Company continues to remain profitable despite the ongoing nationwide economic downturn and the weak real estate market.The third quarter was marked by one real estate transaction andimproved golf operating results.Our income property portfolio remains a solid source of income generation. In this challenging environment, the Company continues to work on long-range planning and obtaining beneficial entitlements for our land, which the Company believes will create significant long-term shareholder value.” Consolidated-Tomoka Land Co. is a Florida-based company primarily engaged in converting Company owned agricultural lands into a portfolio of net lease income properties strategically located in the Southeast, through the efficient utilization of 1031 tax-deferred exchanges.The Company has low long-term debt and generates over $9 million annually before tax cash flow from its real estate portfolio.The Company also engages in selective self-development of targeted income properties. The Company’s adopted strategy is designed to provide the financial strength and cash flow to weather difficult real estate cycles.Visit our website at www.ctlc.com Back to 8K “Safe Harbor” Certain statements contained in this press release (other than statements of historical fact) are forward-looking statements.The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,” “plan,” “potential,” “predict,” “forecast,” “project,” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made.Forward-looking statements are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon the Company.There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The Company wishes to caution readers that the assumptions which form the basis for forward-looking statements with respect to or that may impact earnings for the year ended December 31, 2009, and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely.These risks and uncertainties include, but are not limited to, the strength of the real estate market in the City of Daytona Beach in Volusia County, Florida; the impact of a prolonged recession or further downturn in economic conditions; our ability to successfully execute acquisition or development strategies; any loss of key management personnel; changes in local, regional and national economic conditions affecting the real estate development business and income properties; the impact of environmental and land use regulations; the impact of competitive real estate activity; variability in quarterly results due to the unpredictable timing of land sales; the loss of any major income property tenants; and the availability of capital.Additional information concerning these and other factors that could cause actual results to differ materially from those forward-looking statements is contained from time to time in the Company’s Securities and Exchange Commission filings, including, but not limited to, the Company’s Annual Report on Form 10-K. Copies of each filing may be obtained from the Company or the SEC. While the Company periodically reassesses material trends and uncertainties affecting its results of operations and financial condition, the Company does not intend to review or revise any particular forward-looking statement referenced herein in light of future events. Disclosures in this press release regarding the Company’s current quarter’s financial results are preliminary and are subject to change in connection with the Company’s preparation and filing of its Form 10-Q for the quarter ended September 30, 2009.The financial information in this release reflects the Company’s preliminary results subject to completion of the quarterly review process.The final results for the quarter may differ from the preliminary results discussed above due to factors that include, but are not limited to, risks associated with final review of the results and preparation of financial statements. This release refers to certain non-GAAP financial measures.As required by the SEC, the Company has provided a reconciliation of these measures to the most directly comparable GAAP measures with this release.Non-GAAP measures as the Company has calculated them may not be comparable to similarly titled measures reported by other companies.Back to 8K EARNINGS NEWS RELEASE QUARTER ENDED SEPTEMBER 30, SEPTEMBER 30, 2009 2008 REVENUES $ 4,344,610 $ 3,973,382 NET INCOME $ 209,662 $ 105,246 BASIC AND DILUTED EARNINGS PER SHARE: NET INCOME $ 0.04 $ 0.02 NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2009 2008 REVENUES $ 13,454,067 $ 14,045,612 NET INCOME $ 719,677 $ 2,432,562 BASIC AND DILUTED EARNINGS PER SHARE: NET INCOME $ 0.13 $ 0.42 Back to 8K RECONCILIATION OF NET INCOME TO EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES QUARTER ENDED SEPTEMBER 30, SEPTEMBER 30, 2009 2008 NET INCOME $ 209,662 $ 105,246 ADD BACK: DEPRECIATION AND AMORTIZATION 695,813 676,733 DEFERRED TAXES 47,308 321,607 EARNINGS BEFORE DEPRECIATION,AMORTIZATION, AND DEFERRED TAXES $ 952,783 $ 1,103,586 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,723,268 5,727,515 BASIC EBDDT PER SHARE $ 0.17 $ 0.19 RECONCILIATION OF NET INCOME TO EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2009 2008 NET INCOME $ 719,677 $ 2,432,562 ADD BACK: DEPRECIATION AND AMORTIZATION 2,063,970 1,966,494 DEFERRED TAXES 161,171 1,137,206 EARNINGS BEFORE DEPRECIATION,AMORTIZATION, AND DEFERRED TAXES $ 2,944,818 $ 5,536,262 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,724,336 5,727,072 BASIC EBDDT PER SHARE $ 0.51 $ 0.97 EBDDT - EARNINGS BEFORE DEPRECIATION, AMORTIZATION, AND DEFERRED TAXES.EBDDT IS NOT A MEASURE OF OPERATING RESULTS OR CASH FLOWS FROM OPERATING ACTIVITIES AS DEFINED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.FURTHER, EBDDT IS NOT NECESSARILY INDICATIVE OF CASH AVAILABILITY TO FUND CASH NEEDS AND SHOULD NOT BE CONSIDERED AS AN ALTERNATIVE TO CASH FLOW AS A MEASURE OF LIQUIDITY.THE COMPANY BELIEVES, HOWEVER, THAT EBDDT PROVIDES RELEVANT INFORMATION ABOUT OPERATIONS AND IS USEFUL, ALONG WITH NET INCOME, FOR AN UNDERSTANDING OF THE COMPANY'S OPERATING RESULTS.EBDDT IS CALCULATED BY ADDING DEPRECIATION, AMORTIZATION, AND THE CHANGE IN DEFERRED INCOME TAXES TO NET INCOME AS THEY REPRESENT NON-CASH CHARGES. Back to 8K CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, DECEMBER 31, 2009 2008 ASSETS $ $ Cash 234,808 388,787 Restricted Cash 462,765 Investment Securities 5,009,653 5,260,868 Refundable Income Taxes 328,684 Notes Receivable 2,158,317 4,153,693 Land and Development Costs 22,241,222 18,973,138 Intangible Assets 4,693,942 5,009,819 Other Assets 5,317,337 6,048,126 39,983,963 40,297,196 Property, Plant, and Equipment: Land, Timber, and Subsurface Interests 13,555,317 12,643,391 Golf Buildings, Improvements, and Equipment 11,789,193 11,750,711 Income Properties Land, Buildings, and Improvements 119,461,552 116,517,534 Other Building, Equipment, and Land Improvements 3,257,409 3,207,845 Construction in Process 1,217,549 Total Property, Plant, and Equipment 148,063,471 145,337,030 Less, Accumulated Depreciation, and Amortization (14,233,330 ) (12,488,163 ) Net - Property, Plant, and Equipment 133,830,141 132,848,867 TOTAL ASSETS 173,814,104 173,146,063 LIABILITIES Accounts Payable 284,085 706,095 Accrued Liabilities 7,700,854 7,204,749 Accrued Stock Based Compensation 1,944,384 1,190,725 Pension Liability 2,980,400 3,127,230 Income Taxes Payable 1,236,206 Deferred Income Taxes 33,477,607 33,316,436 Notes Payable 10,297,476 8,550,315 TOTAL LIABILITIES 56,684,806 55,331,756 SHAREHOLDERS' EQUITY Common Stock 5,723,268 5,727,515 Additional Paid in Capital 5,131,246 5,217,955 Retained Earnings 108,844,497 109,556,103 Accumulated Other Comprehensive Loss (2,569,713 ) (2,687,266 ) TOTAL SHAREHOLDERS' EQUITY 117,129,298 117,814,307 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 173,814,104 173,146,063 Back to 8K
